Appeal from an award made by the State Industrial Board in favor of the claimant for facial disfigurement in the sum of $500. There was evidence to sustain the finding of the Board that claimant was employed as a camp leader and supervisor by the employer; and that in the course of his employment he was directed to participate in a boxing bout, during the course of which he was accidentally injured and sustained a serious and permanent facial disfigurement. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Posta:, JJ.